Exhibit 10.35

ILLUMINA, INC.

CHANGE IN CONTROL
SEVERANCE AGREEMENT

This CHANGE IN CONTROL SEVERANCE AGREEMENT, made as of the 21st day of
August 2006 (the “Effective Date”), by and between ILLUMINA, INC., a Delaware
corporation (the “Company”) and Tristan B. Orpin (the “Executive”).

WHEREAS, the Executive is a key member of the management of the Company, and the
Board of Directors of the Company (the “Board”) considers it to be in the best
interests of the Company and its stockholders to foster the retention of its key
management personnel;

WHEREAS, it is expected that from time to time the Board may consider the
possibility of a Change in Control of the Company, and the Board recognizes that
a Change in Control and the uncertainties that it may raise among management
could result in the departure or distraction of management personnel to the
detriment of the Company; and

WHEREAS, this Agreement is intended to create an incentive for the Executive to
remain in the employ of the Company and to maximize the value of the Company for
the benefit of the stockholders in connection with a Change in Control.

NOW, THEREFORE, in consideration of the covenants herein contained and the
continued employment of the Executive, the parties hereto agree as follows:

1. Agreement Term

This Agreement shall be effective during the period beginning with the Effective
Date and ending on the date that is the third anniversary of the Effective Date,
provided that such period shall be automatically extended for an additional year
on each anniversary of the Effective Date, unless written notice of
non-extension is provided by either party to the other party at least 90 days
prior to such anniversary (the “Agreement Term”).

In the event of a Change in Control occurring during the Agreement Term, the
provisions of this Agreement relating to severance rights and benefits of the
Executive shall apply with respect to any Covered Termination that occurs during
the Protection Period that follows the Change in Control, as provided in
Section 3 hereof. The obligations of the Company hereunder with respect to any
such Covered Termination shall survive the expiration of the Agreement Term.

2. Change in Control

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
one of the following during the Agreement Term:

(a) any merger or consolidation in which the Company shall not be the surviving
entity (or survives only as a subsidiary of another entity whose stockholders
did not own all or substantially all of the Company’s common stock in
substantially the same proportions as immediately prior to such transaction);

(b) the sale of all or substantially all of the Company’s assets to any other
person or entity (other than a wholly-owned subsidiary);

(c) the acquisition of beneficial ownership of a controlling interest
(including, without limitation, power to vote) in the outstanding shares of the
Company’s common stock by any person or entity (including a “group” as defined
by or under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended);

(d) a contested election of directors of the Company, as a result of which or in
connection with which the persons who were directors before such election or
their nominees (the “Incumbent Directors”) cease to constitute a majority of the
Board; provided, however that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
fifty percent (50%) of the Incumbent Directors, such new director shall be
considered as an Incumbent Director, or

(e) any other event specified by the Board.

3. Covered Terminations

(a) General. For purposes of this Agreement, “Covered Termination” shall mean
the occurrence of one of the following during the period beginning on the date
of the event that constitutes a Change in Control and ending on the second
anniversary of such date (the “Protection Period”):

(i) termination of employment by the Company other than for “Cause” (as defined
in Section 3(b) below); or

(ii) termination of employment by the Executive on account of “Good Reason” (as
defined in Section 3(c) below).

In addition, if the Executive is terminated by the Company other than for Cause
following the execution of a definitive agreement or the occurrence of such
other definitive event which if consummated will result in a Change in Control,
but prior to the consummation of the Change in Control, such termination will be
deemed a Covered Termination to the extent the Board, in its discretion,
determines such termination to be at the direction or request of a party to the
Change in Control transaction or is otherwise related to such pending Change in
Control.

A Covered Termination shall not include termination of employment of the
Executive for Cause or by reason of death or Disability, nor a termination of
employment by the Executive other than for Good Reason. For purposes of this
Agreement, “Disability” shall mean the inability to perform the Executive’s
duties due to physical or mental illness or impairment continuing for a period
of six consecutive months.

(b) Termination For Cause. For purposes of this Agreement, a termination of the
Executive’s employment by the Company shall be deemed a termination for “Cause”
in the event of:



  (i)   the Executive’s repeated failure or refusal to materially perform the
Executive’s duties to the Company (other than by reason of temporary illness or
other excused absence), as such duties existed immediately prior to the Change
in Control;



  (ii)   the Executive’s criminal conviction or a plea of nolo contendere with
respect to a crime constituting a felony or a crime of moral turpitude; or



  (iii)   the Executive’s engagement in an act of malfeasance, fraud or
dishonesty in connection with the Company that materially damages the business
or reputation of the Company.

Notwithstanding the foregoing, the Executive’s employment shall be considered to
have been terminated for Cause only if, prior to such termination for Cause,
(1) the Company shall have given to the Executive written notice stating with
specificity the reason for the Executive’s termination and the provision of this
Section 3(b) that is relied upon, and (2) if such reason for termination is item
(i) or (iii) above, then a period of 15 days from the giving of such notice
shall have elapsed without the Executive’s having cured or remedied such reason
for termination during such 15-day period, unless such reason for termination
cannot be cured or remedied within 15 days, in which case the period for remedy
or cure shall be extended for a reasonable time (not to exceed 15 days),
provided the Executive has made and continues to make a diligent effort to
effect such remedy or cure.

(c) Good Reason. For purposes of this Agreement, the termination of employment
by the Executive shall be deemed on account of “Good Reason” in the event of:



  (i)   any reduction in the Executive’s annual base salary amount or annual
target bonus percentage from that in effect immediately prior to the Change in
Control;



  (ii)   any reduction or other adverse change in the position, title, duties,
responsibilities, level of authority or reporting relationships of the Executive
from that in effect immediately prior to the Change in Control, including,
without limitation, (a) in the event the Executive is the most senior executive
in a particular Company function at the time of the Change in Control, the
Executive ceases to be the most senior executive in such function, (b) in the
event the Executive performs at the time of the Change in Control external
duties typical in a public company, the Executive ceases to perform such duties
or (c) any other such reduction attributable to the fact that the Company ceases
to be a public company as a result of the Change in Control; or



  (iii)   a relocation, without the Executive’s written consent, of the
Executive’s principal place of business by more than 35 miles from the
Executive’s principal place of business immediately prior to the Change in
Control.

Notwithstanding the foregoing, the Executive’s employment shall be considered to
have been terminated on account of Good Reason only if, prior to such
termination on account of Good Reason, (1) the Executive shall have given to the
Company written notice stating with specificity the reason for the Executive’s
termination and the provision of this Section 3(c) that is relied upon, and
(2) a period of 15 days from the giving of such notice shall have elapsed
without the Company’s having cured or remedied such reason for termination
during such 15-day period, unless such reason for termination cannot be cured or
remedied within 15 days, in which case the period for remedy or cure shall be
extended for a reasonable time (not to exceed 15 days), provided the Company has
made and continues to make a diligent effort to effect such remedy or cure.
Unless the Executive shall have provided his written consent, the Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event or condition constituting Good Reason.

4. Severance Benefits

In the event that the Executive’s employment with the Company is terminated
during the Protection Period in a manner that constitutes a Covered Termination
under Section 3 hereof, the Company shall provide the Executive with the
following payments and benefits:



  (i)   Severance Payment. The Executive shall receive a lump-sum cash severance
payment in an amount equal to one time the sum of (A) the Executive’s
then-current annual base salary amount, plus (B) the greater of (1) the
Executive’s then-current annual target bonus or other annual target incentive
amount or (2) the amount of the annual bonus or other incentive paid or payable
to the Executive for the most recently completed fiscal year; determined in each
case as provided above without regard to any deductions, withholdings or
deferrals of base salary or annual bonus or other incentive and disregarding any
reductions in base salary or annual bonus or other incentive that are the basis
for a Good Reason termination. The lump-sum severance amount shall be paid by
the Company within 15 days following the effective date of the Covered
Termination.



  (ii)   Accrued Rights. The Executive shall receive, within 15 days following
the effective date of the Covered Termination, a lump-sum cash payment equal to
the sum of (A) the Executive’s earned but unpaid base salary through the date of
the Covered Termination, (B) any earned but unpaid bonus or other incentive
payment for any completed fiscal year prior to the year of the Covered
Termination, (C) a pro-rata portion of the Executive’s annual target bonus or
other annual target incentive for the fiscal year in which the termination
occurs, based on the portion of the fiscal year for which the executive was
employed and assuming performance under the bonus or other incentive plan at the
applicable target levels and (D) any other amounts due to the Executive from the
Company as of the date of the Covered Termination, including any unreimbursed
business expenses. The Executive shall also be entitled to all payments and
rights under all employee benefit plans, fringe benefit programs and payroll
practices of the Company in accordance with their terms.



  (iii)   Welfare Benefits. The Executive (and the Executive’s eligible
dependents) shall be entitled to continued medical and dental coverage and
benefits under the Company’s group benefit plans for a period of 12 months
following the Executive’s Covered Termination, to be provided on the same terms,
and with the same Executive cost-sharing, as active Executives of the Company
are provided during this period of continued benefits.



  (iv)   Equity Rights. All stock options or other equity or equity-based awards
that are held by the Executive at the time of the Change in Control that have
not previously become vested and (if applicable) exercisable shall, upon the
Covered Termination, become immediately and fully vested and exercisable, and
any repurchase or similar rights held by the Company or other restrictions on
the awards shall lapse, without regard to the terms of any applicable award
agreement or plan document, and such awards shall otherwise continue to apply on
the same terms.



  (v)   Indemnification. The Executive shall continue to be entitled, in respect
of any period that the Executive served as an officer or director of the
Company, and effective until the expiration of all applicable statute of
limitations periods, to (i) all indemnification rights provided under any
indemnification agreements between the Executive and the Company or provided by
the Company’s Certificate of Incorporation and By-Laws or otherwise in effect at
the time of the Covered Termination and (ii) coverage under any officers’ and
directors’ liability insurance policy in effect at the time of the Covered
Termination.



  (vi)   Perquisites. The Executive shall be entitled to the continuation of all
executive perquisites to which the Executive was entitled immediately prior to
the date of the Covered Termination for a period of 12 months following the date
of such Covered Termination, to be provided on the same terms, and at the same
cost to the Executive, as active executives of the Company are provided during
this period.



  (vii)   Outplacement. The Executive shall be provided, at the Company’s sole
expense, with professional outplacement services consistent with the Executive’s
duties or profession and of a type and level customary for persons in the
Executive’s position, as selected by the Company, subject to reasonable
limitations established by the Company as to duration and dollar amounts.

5. Parachute Payment Limitation

Notwithstanding anything in this Agreement to the contrary, if it shall be
determined that any amount, right or benefit payable by the Company or any other
person or entity to or for the Executive’s benefit in connection with the Change
in Control, whether pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, and if it shall be determined that a
reduction of the Payments to a present value that is one dollar less than the
minimum present value that would result in the imposition of such excise tax
would result in a larger after-tax benefit to Executive than if such reduction
had not occurred, then the Payments shall be reduced so as to have a present
value that is one dollar less than the minimum present value that would result
in the imposition of such excise tax. If the foregoing should result in a
reduction in the Payments, the reduction shall be applied first against all cash
Payments and then, if necessary, against non-cash Payments in order to satisfy
the requirements of this Section 5. All determinations concerning the
application of this Section 5 shall be made by a nationally recognized
accounting firm to be appointed by the Company. The determinations of the
accounting firm shall be conclusive and binding on the parties hereto for all
purposes. All fees and expenses of the accounting firm shall be paid by Company.

6. Enforceability

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company’s successors, including any entity that succeeds to
the business and interests of Company in connection with or following a Change
in Control. This Agreement and all rights hereunder are personal to the
Executive and shall not be assignable by the Executive; provided, however, that
any amounts that shall have become payable under this Agreement prior to the
Executive’s death shall inure to the benefit of the Executive’s heirs or other
legal representatives, as the case may be.

(b) Severability. In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable, then
such provision shall be modified or restricted to the extent necessary to make
such provision valid, binding and enforceable, or if such provision cannot be
modified or restricted, then such provision shall be deemed to be excised from
this Agreement, provided that the binding effect and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired in any
manner. No waiver by a party of any provisions or conditions of this Agreement
shall be deemed a waiver of similar or dissimilar provisions and conditions at
the same time or any prior or subsequent time.

(c) Entire Agreement; Amendments. Except as otherwise specifically provided
herein, this Agreement constitutes the entire agreement between the parties
respecting the subject matter hereof and supersedes any prior agreements
respecting severance benefits upon a Change in Control. No amendment to this
Agreement shall be deemed valid unless in writing and signed by the parties.

(d) Governing Law. Notwithstanding any conflict of law or choice of law
provision to the contrary, this Agreement shall be construed and interpreted
according to the laws of the State of California.

7. Dispute Resolution

(a) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before a
single arbitrator in the State of California, in accordance with the National
Rules for Resolution of Employment Disputes of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. The Company shall pay all the costs and expenses
of any such arbitration proceeding.

(b) Attorney Fees. In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any arbitration or other proceeding is commenced to
enforce the provisions of this Agreement, the Executive shall be entitled to
payment of the Executive’s reasonable attorney’s fees, costs and expenses,
except in the event that the arbitrator or other trier of fact determines that
the claims of the Executive are frivolous.

8. Miscellaneous

(a) Tax Withholding. All payments required to be made to the Executive under
this Agreement shall be subject to withholding of amounts relating to income
tax, excise tax, employment tax and other payroll taxes to the extent required
to be withheld pursuant to applicable law or regulation.

(b) No Right of Employment. Nothing in this Agreement shall confer upon the
Executive any right to continue as an Executive of the Company or interfere in
any way with the right of the Company to terminate the Executive’s employment at
any time, subject to the consequences of a Covered Termination as provided
herein.

(c) No Duplication of Benefits. In the event that the Executive is entitled to
severance payments or benefits under any other agreement, plan or program of the
Company, or by reason of any legal requirement, the severance benefits provided
hereunder shall be reduced accordingly to avoid duplication of benefits.

(d) No Mitigation or Offset. The Executive shall be under no obligation to
minimize or mitigate damages by seeking substitute employment or otherwise, and
the obtaining of any such other employment shall in no event affect any
reduction of obligations hereunder for the payments or benefits required to be
provided to the Executive. Except as specifically provided herein, the
obligations of the Company hereunder shall not be affected by any set-off or
counterclaim rights that any party may have against the Executive.

(e) Other Compensation and Benefit Plans. Subject to the provisions of
Section 8(c), the rights and benefits of the Executive under this Agreement
shall not be in lieu of the Executive’s benefits under any compensation or
benefit plan or program of the Company, which shall be payable in accordance
with the terms and conditions of such plans or programs.

(f) Notices. Any notice required or permitted to be given by this Agreement
shall be effective only if in writing, delivered personally or by courier or by
facsimile transmission or sent by express, registered or certified mail, postage
prepaid, to the parties at the addresses hereinafter set forth, or at such other
places that either party may designate by notice to the other.

      Notice to the Company shall be addressed to:

 
   
Illumina, Inc.
9885 Towne Centre Drive
San Diego, CA 92121-1975
Attn:
 


Christian G. Cabou,
Senior Vice President
and General Counsel

facsimile: (858) 202-4599

Notice to the Executive shall be addressed to the Executive at the address
indicated on the signature page hereof.

(g) Captions and Headings. Captions and paragraph headings are for convenience
only, are not a part of this Agreement and shall not be used to construe any
provision of this Agreement.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but both of which when taken together shall
constitute one Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

ILLUMINA, INC.

     

By: Jay T. Flatley
Its: President & Chief Executive Officer


EXECUTIVE

     

         
Name:Tristan B. Orpin Address:
    —  

     

     

